In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00092-CR



               IN RE KENNETH WYLIE




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION

       On August 19, 2021, Relator Kenneth Wylie filed a petition seeking a writ of mandamus

against the Honorable J. Clay Gossett, presiding judge of the Fourth Judicial District Court,

regarding matters in Rusk County. In his petition, Wylie asserts that Judge Gossett failed to rule

on Wylie’s “Motion for Nunc Pro Tunc” and asks this Court to issue a writ of mandamus

compelling the trial court to rule on his motion. We deny the petition.

       Mandamus will issue “only when the mandamus record establishes (1) a clear abuse of

discretion, and (2) the absence of a clear and adequate remedy at law.” In re Blakeney, 254

S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding) (citing Cantu v. Longoria, 878

S.W.2d 131, 132 (Tex. 1994) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40

(Tex. 1992) (orig. proceeding). “It is the relator’s burden to provide this Court with a sufficient

record to establish his or her right to mandamus relief.” Id. (citing Walker, 827 S.W.2d at 839–

40; In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig.

proceeding)); see TEX. R. APP. P. 52.3, 52.7(a).

       Rule 52.3 of the Texas Rules of Appellate Procedure requires the person filing the

petition for a writ of mandamus to “certify that he or she has reviewed the petition and concluded

that every factual statement in the petition is supported by competent evidence included in the

appendix or record.” TEX. R. APP. P. 52.3(j). The petition in this case does not contain the

required certification. In addition, the appellate rules require that the appendix contain “a

certified or sworn copy of any order complained of, or any other document showing the matter

complained of” and that the record contain “a certified or sworn copy of every document that is


                                                   2
material to the relator’s claim and that was filed in any underlying proceeding.” TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1). Relator has failed to comply with the rule.

       Moreover, Relator has alleged that the trial court failed to rule on his “Motion for Nunc

Pro Tunc.” That said, Relator submitted nothing to this Court showing any proof that he brought

this matter to the attention of the trial court, as is required. See In re Blakeney, 254 S.W.3d at

662.

       “Because the record in a mandamus proceeding is assembled by the parties,” we must

“strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.” In re Smith, No. 05-19-00268-CV, 2019 WL 1305970, at *1 (Tex. App.—

Dallas Mar. 22, 2019, orig. proceeding) (mem. op.) (quoting In re McKinney, No. 05-14-01513-

CV, 2014 WL 7399301, at *1 (Tex. App.—Dallas Dec. 15, 2014, orig. proceeding) (mem. op.)).

On the record presented, we cannot say that Relator has established a right to the relief he has

requested. We may deny a petition for a writ of mandamus for an inadequate record alone. See

In re Blakeney, 254 S.W.3d at 662.

       Since Relator has not shown himself entitled to the extraordinary remedy of mandamus,

we deny the petition for a writ of mandamus.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       August 31, 2021
Date Decided:         September 1, 2021

Do Not Publish


                                                3